              Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 1 of 63




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

TRISURA SPECIALTY                                       §
INSURANCE COMPANY,                                      §
     Plaintiff,                                         §
                                                        §
v.                                                      §        CIVIL ACTION NO. 3:20-cv-00034
                                                        §
JORDAN MARTINEZ d/b/a                                   §
JIT TRANSPORTATION,                                     §
      Defendant.                                        §

                     PLAINTIFF’S DECLARATORY JUDGMENT ACTION
                           AND MEMORANDUM IN SUPPORT

        Trisura Specialty Insurance Company (“Trisura”) files this Declaratory Judgment action

seeking a declaration from the Court that Trisura owes no duty of defense or indemnity to its

insured, Jordan Martinez d/b/a JIT Transportation (“JIT Transportation”). Trisura insures JIT

Transportation under a Commercial Automobile Liability Policy (the “Auto Policy”).1 Following

a fatal wreck between two JIT Transportation employees, the surviving widow and minor children

of   Hector-Reyes       Acosta     (“Acosta”)      filed    a    lawsuit    against     JIT    Transportation

(the “Reyes Lawsuit”).2

        JIT Transportation referred the claims against it to Trisura for coverage. Trisura has no

duty to defend or indemnify JIT Transportation (1) under governing statutes, (2) under the Auto

Policy, and (3) under the Auto Policy’s endorsements. The terms of the applicable statutes and

policies—including in particular an endorsement excluding coverage for employees acting within



1
  Trisura issued Commercial Automobile Liability Policy Number TTT-44-2-180176 to named insured Jordan
Martinez d/b/a JIT Transportation, 4945 Ruben Soto Drive, El Paso, Texas 79938, which has a policy period of
September 4, 2018 to September 4, 2019, and a potentially applicable combined single limit of insurance for
commercial automobile liability of $1 million and personal injury protection of $2,500. See Exhibit A.
2
 Vanessa Reyes, et al v. Jordan Martinez d/b/a JIT Transportation, Cause No 2019-DC-V2558, in the 168th District
Court of El Paso County, Texas (the “Reyes Lawsuit”). See Exhibit B.


PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 1 of 11
             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 2 of 63




the scope of their employment (the “MCS-90 Endorsement”)—exclude coverage because Acosta

was an employee of JIT Transportation and was acting as such at the time of his death. The Court

should therefore issue a judgment declaring that Trisura owes no duty of defense or indemnity to

JIT Transportation.

                                              PARTIES

        1.      Plaintiff Trisura Specialty Insurance Company, is a corporation that is organized

under the laws of the State of Oklahoma.

        2.      Defendant Jordan Martinez d/b/a JIT Transportation, an individual and a citizen of

the State of Texas, may be served with process at 4945 Ruben Soto Drive, El Paso, Texas 79938.

                                            JURISDICTION

        3.      The Court has jurisdiction over the lawsuit because the suit arises under

28 U.S.C. § 1332. Trisura is a citizen of Oklahoma, while JIT Transportation is a citizen of Texas.

The amount in controversy (i.e., the policy limit of $1,000,000) is above $75,000 as the Plaintiff

in the Reyes Lawsuit seeks monetary relief of over $1,000,000. See Exhibit B, the Reyes Lawsuit

at 2.

        4.      Plaintiff brings this suit for a declaratory judgment under both Federal Rule of Civil

Procedure 57 and 28 U.S.C. §§ 2201 and 2202.

                                               VENUE

        5.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because defendant, JIT

Transportation, resides in this district.

        I.      INTRODUCTION

        6.      Trisura seeks a declaratory judgment from this Court that it owes no duty to defend

or indemnify JIT Transportation with respect to the damages sought in the Reyes Lawsuit because

the circumstances of the accident described in the Reyes Lawsuit (1) fall under statutory exclusions

PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 2 of 11
              Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 3 of 63




to motor vehicle insurance coverage, (2) fall under an exclusion in the Auto Policy, and (3) are

excluded under the MCS-90 Endorsement. The Court need only decide in Trisura’s favor on one

of these questions to issue the requested declaratory judgment.

       7.      At the time of Acosta’s accident he was driving a truck in the course of his

employment with JIT Transportation. See Exhibit C, Notice of Loss. Under the terms and

conditions of the Trisura Auto Policy, bodily injury to employees engaged in the scope of their

employment is specifically excluded from the Auto Policy. Consequently, the JIT Transportation’s

coverage request is explicitly excluded from the Auto Policy. Trisura has no obligation to defend

or indemnify JIT Transportation.

       II.     FACTS

       8.      The Reyes Lawsuit asserts Acosta “was driving eastbound from El Paso, Texas

towards Laredo, Texas on U.S. 90” when JIT Transportation’s employee Cayetano Chavarria

(“Chavarria”) “drifted out of his lane and into oncoming traffic and collided head-on with

[Acosta].” See Exhibit B, the Reyes Lawsuit at 1-2. The collision resulted in both trucks and

tractors catching fire, and the deaths of both Chavarria and Acosta. Id. at 2-3. Acosta was, at the

time of the accident, driving on behalf of JIT Transportation, in a truck owned by JIT

Transportation. See Exhibit C, Notice of Loss (identifying Acosta, as a decedent employee in the

Accident).

       III.    ARGUMENT

       9.      Trisura owes no duty of indemnity or defense to JIT Transportation based on

specific exclusions. There are explicit bodily injury exclusions in both the Motor Vehicle Safety

Responsibility Act (“MVSRA”), TEX. TRANS. CODE, Ch. 601, et seq., and the Motor Carrier Safety

Act (“MCSA”), 49 CFR Part 390, et seq., (collectively the “Statutes”) and the Auto Policy.

Trisura seeks declaration from this Court that it owes no duty to defend or indemnify JIT

PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 3 of 11
                  Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 4 of 63




Transportation for the damages sought in the Reyes Lawsuit.

           10.        Here, the MVSRA and the MCSA should be given their plain meaning. See United

States v. Clarke, 445 U.S. 253, 254 (1980) (“plain meaning” cannon of statutory interpretation is

“old-fashioned but nonetheless still entirely appropriate”). The interpretation of the terms of the

Auto Policy is a question of law, and the Court applies the rules of construction for

contracts. See Mid-Continent Cas. Co. v. Castagna, 410 S.W.3d 445, 456 (Tex. App.—Dallas

2013, pet. denied). The unambiguous language of the policy determines the intent of the

parties. See Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd's London, 327 S.W.3d 118, 126

(Tex. 2010).

           A.         Under Statute, Trisura Cannot Insure against Liability for Damages Sought in
                      the Reyes Lawsuit.

           11.        Section 601.075 of the MVSRA governs motor vehicle liability insurance. Under

that section, the Auto Policy is prohibited by statute from covering Acosta’s death in the accident.

Section 601.075 describes which liability terms are required,3 which are optional,4 and which are

prohibited.5 This statutory provision (the “Prohibited Terms”), excerpted in part below, states:

           A motor vehicle liability insurance policy may not insure against liability:

                                                    ***

           (2) for bodily injury to or death of an employee of the insured while engaged in
           the employment, other than domestic, of the insured, or in domestic employment
           if benefits for the injury are payable or required to be provided under a workers’
           compensation law[.]

           12.        This provision was implemented to encourage employers to provide protections for




3
    MVSRA, § 601.076-077.
4
    Id., § 601.074.
5
    Id., § 601.075.


PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 4 of 11
              Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 5 of 63




employees.6 If an employee is not a domestic employee, the Prohibited Terms apply, preventing

coverage for the employee’s death.7 If the employee is a domestic employee, then the Prohibited

Terms apply unless the domestic employee is covered under a Workman’s Compensation law or

plan.

        13.      Under the applicable clause of the Prohibited Terms—the first clause, the Auto

Policy’s Coverage Provisions do not apply because the claim meets the following two elements:

(1) it is for the death of Acosta, the employee of the insured, and (2) the employee was engaged in

his employment at the time of the death.

        14.      Acosta was driving a truck owned by JIT Transportation, on behalf of JIT

Transportation, at the time of the accident, an employee of JIT Transportation. See Exhibit C, First

Notice of Loss. Consequently, Acosta was acting within the scope of his employment at the time

of his accident as he drove the vehicle on behalf of JIT Transportation. Thus, Acosta’s death falls

squarely within the Prohibited Terms statute, and Trisura cannot, by law, insure against JIT

Transportation’s liability.

        15.      The Court need only evaluate the first clause of the Prohibited Terms, as Acosta is

not a “domestic employee” of JIT Transportation. See Robertson v. Home State County Mut. Ins.

Co., 348 S.W.3d 273, 278 (Tex. App—Fort Worth June 2, 2011) (determining that a “domestic

employee” is a “person engaged in employment incidental to a personal residence.”); see also,

Amerisure Ins. Co. v. Navigators Ins. Co., 611 F.3d 299, 310-11 (5th Cir. 2010).



6
  The exclusion of these circumstances is likely due to the legislature’s attempt to persuade employers to maintain
workmen’s compensation protection for normal employees, and to protect domestic workers who are not entitled to
workmen’s compensation protection. See, e.g. Robertson v. Home State County Mut. Ins. Co., 348 S.W.3d 273, 278
(Tex. App.—Fort Worth June 2, 2011) (opining, in dicta that when Tex. Lab. Code § 406.091(a)(1) (excluding domestic
workers) and the Transportation Code are read together, this term was designed not to protect normal employees, but
to fill the gap in coverage for domestic employees who were not otherwise entitled to protection under the Labor
Code).
7
  MVSRA, § 601.075.

PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 5 of 11
             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 6 of 63




       16.     In addition, the MCSA provides meaning of terms under insurance policies

designed to comply with federal requirements for motor carriers. See Consumers County Mut. Ins.

Co. v. P.W. & Sons Trucking Inc., 307 F.3d 362, 366 (5th Cir. 2002). The language of the MCSA

specifically defines “employee” as:

       [A]n operator of a commercial motor vehicle (including an independent contractor
       when operating a commercial motor vehicle), a mechanic, a freight handler, or an
       individual not an employer, who–––

       (A) directly affects commercial motor vehicle safety in the course of employment;
       and

       (B) is not an employee of the United States Government, a State, or a political
       subdivision of a State…

49 U.S.C. § 31132(2) (emphasis added). Pursuant to the above, Acosta is deemed a statutory

employee.

       17.     Application of the MVSRA and the MCSA is dispositive in this case, and the Court

should grant Trisura’s declaratory judgment on this ground, alone. The Auto Policy, however, also

excludes coverage here under its terms.

       B.      The Auto Policy Explicitly Excludes Acosta’s Death Occurring within the
               Scope of His Employment.

       18.     In addition to the prohibition on insuring against this sort of loss from the Statutes,

the Auto Policy itself excludes coverage for defense or indemnification for a fatal accident

involving an employee acting within the scope of his employment.

       19.     The duty to defend in Texas is generally determined solely by the allegations in the

pleading under the eight corners rule Northfield Ins. Co. v. Loving Home Care, Inc., 363 F.3d 523,

528 (5th Cir. 2004); see also GuideOne Elite Ins. Co. v. Fielder Rd. Baptist Church, 197 S.W.3d

305, 308-09 (Tex. 2006). But external evidence is permitted if it “does not implicate . . . negligence

in the underlying suit, does not contradict any of the allegations in the pleadings, and controls the


PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 6 of 11
                 Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 7 of 63




question of policy coverage.” See Oida Risk Retention Group, Inc. v. Williams, 579 F.3d 469 (5th

Cir. 2009) (citation omitted) (determining whether a truck driver was an employee, the Fifth

Circuit permits extrinsic evidence because the underlying pleadings “do not contain the facts

necessary to resolve the question.”).

           20.      In addition, under Texas law, when “the same reasons that negate the duty to defend

likewise negate any possibility the insurer will ever have a duty to indemnify,” both are justiciable

at the outset of the case. See, e.g., Farmers Texas County Mutual Ins. Co. v. Griffin, 955 S.W.2d

81, 84 (Tex. 1997). In this case, the bodily injury to employee exclusion applies to preclude both

any duty to defend and to indemnify. Consistent with the statutes discussed above, the bodily

injury coverage of the policy is subject to various exclusions, despite its broad terms. See Exhibit

A, Auto Policy at Coverage A,8 Coverage C,9 and Coverage D.10 The relevant exclusion (the

“Exclusion”) states, in part:

           This Policy Does Not Apply:



8
    Coverage A. Bodily Injury Liability:
           To indemnify the insured for all sums that he shall become legally obligated to pay as damages
           because of bodily injury including death at any time resulting therefrom, sustained by any person,
           caused by accident and arising out of the ownership, maintenance or use of the automobile.

           The words “bodily injury”, and the word “injury” when referring to bodily injury, shall be deemed
           to include “sickness or disease.”

9
    Coverage C. Combined Bodily Injury and Property Damage:
           To indemnity the insured for all sums that he shall become legally obligated to pay as damages
           because of bodily injury, including death at any time resulting therefrom, sustained by any person
           or injury to or destruction of property, including the loss of use thereof caused by accident and
           arising out of the ownership, maintenance and use of the automobile.

10
     Coverage D. Personal Injury Protection:
           To pay all reasonable expenses incurred within one year from the date of accident for necessary
           medical, surgical, ambulance, hospital, professional nursing and funeral services, to or for each
           person who sustains bodily injury, sickness or disease, caused by accident, while in or upon, entering
           or alighting from the automobile if the automobile is being used by the named insured or with his
           permission.


PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 7 of 11
             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 8 of 63




       21.     I. Under Coverages A, C and D:

                                               ***

       to bodily injury or to death of any employee of the insured while engaged in the
       employment, other than domestic, of the insured or in domestic employment if
       benefits therefore are either payable or required to be provided under any
       Workmen’s Compensation law, plan or scheme.

Id. (emphasis added).

       22.     The Exclusion describes the same two circumstances as the Prohibited Terms from

the statutes discussed above, in which the Exclusion applies, putting the claims outside the

Coverage Provisions: (1) if the employee is not a domestic employee, then the bodily injury or

death of the employee acting within the scope of his employment is excluded, and (2) if the

employee is a domestic employee then the Exclusion only applies if the domestic employee is

covered under a Workman’s Compensation law or plan.

       23.     As discussed above in the discussion regarding MVSRA, under the applicable

clause of the Exclusion—the first clause, the Auto Policy’s Coverage Provisions do not apply if

the claim meets the following two elements: (1) it is for the death of the employee of the insured,

and (2) the employee was engaged in his employment at the time of the death. The application of

these terms is indisputable. As set forth above, Acosta was, at the time of the accident, a statutory

employee of JIT Transportation. In the alternative, evidence exists to establish that Acosta was an

employee of JIT Transportation. See Exhibit C, First Notice of Loss. His role as a driver, operating

a truck at JIT Transportation’s request, is square within the scope of his employment. Acosta’s

death falls squarely within this exclusion, and Trisura has no duty to defend or indemnify JIT

Transportation.

       24.     As with the statute, the Court need only evaluate the first clause of the Exclusion,

as Acosta was a truck driver and not a “domestic employee” of JIT Transportation. See Robertson


PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 8 of 11
                 Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 9 of 63




v. Home State County Mut. Ins. Co., 348 S.W.3d 273, 278 (Tex. App—Fort Worth 2011)

(determining that a “domestic employee” is a “person engaged in employment incidental to a

personal residence.”); see also, Amerisure Ins. Co. v. Navigators Ins. Co., 611 F.3d 299, 310-11

(5th Cir. 2010). Acosta, not a domestic employee is explicitly excluded from this clause, falling

only within the first clause of the Exclusion.

        C.        Trisura Has No Duty to Defend against Acosta’s Claims under the MCS-90
                  Endorsement.

        25.       Finally, Trisura has no duty to indemnify JIT Transportation pursuant to the MCS-

90 endorsement because: (1) there is no final judgment; and (2) there is an exclusion of death to

an employee acting within the scope of employment. The relevant portion of the MCS-90

endorsement is excerpted, in part, below:

        FORM MCS-90

        In consideration of the premium stated in the policy to which this endorsement is
        attached, the insurer (the company) agrees to pay, within the limits of liability
        described herein, any final judgment recovered against the insured for public
        liability resulting from negligence in the operation, maintenance or use of motor
        vehicles… Such insurance as is afforded, for public liability, does not apply to
        injury to or death of the insured’s employees while engaged in the course of
        their employment, or property transported by the insured, designated as
        cargo.

See MCS-90 Endorsement (emphasis added).

        26.       First, any responsibility Trisura might otherwise have to indemnify JIT

Transportation would only be triggered by a final judgment: Trisura “agrees to pay, within the

limits of liability described herein, any final judgment recovered against the insured.” Unless and

until there is a final judgment resulting from negligence in the operation of motor vehicles, Trisura

is exempted from indemnifying JIT Transportation. The Reyes Lawsuit has not reached that stage

of litigation.

        27.       Second, the MCS-90 endorsement explicitly excludes injury or death of employees

PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 9 of 11
             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 10 of 63




acting in the course of their employment. This exclusion mirrors those discussed supra II.1 and

II.2. Without repeating those arguments, the Court can conclude that Trisura has no duty to defend

or indemnify JIT Transportation, at all.

       28.     Finally, the MCS-90 endorsement does not include any duty to defend – it’s only

scope is a duty to indemnify. Finally, the MCS-90 endorsement is silent on any obligation to

indemnify JIT Transportation. Because there is no explicit duty to indemnify articulated in the

MCS-90 endorsement, none should be inferred by the Court. See Ethyl Corp. v. Daniel Constr.

Co., 725 S.W.2d 705, 708 (Tex. 1987) (“parties seeking to indemnify the indemnitee from the

consequences of its own negligence must express that intent in specific terms”).

       29.     JIT Transportation’s claims for defense and indemnification are barred under the

MCS-90 endorsement. The application of the MCS-90 endorsement is a separate, complete ground

to grant Trisura’s Declaratory Judgment. Trisura requests the Court enter a declaratory judgment

in its favor, confirming it has no duty to indemnify or defend JIT Transportation under the MCS-

90 endorsement for the same reasons it does not have the obligation under the Auto policy.

       IV.     CONCLUSION & PRAYER

       30.     Trisura seeks declaration from this Court that it owes no duty to defend JIT

Transportation, nor does it owe any obligation of indemnity, because the damages sought in the

Reyes Lawsuit fall under statutory exclusions to motor vehicle insurance coverage, and because

they are excluded by the terms and provisions of the Auto policy. The Court need only reach the

first question raised to decide this declaratory judgment.

       31.     For these reasons, Trisura asks for a declaratory judgment against JIT

Transportation for the following:

               a.      A declaration that Trisura has no duty to defend or indemnify JIT

                       Transportation;

PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 10 of 11
         Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 11 of 63




            b.    Reasonable attorneys’ fees;

            c.    Costs of suit; and

            d.    All other relief the Court deems appropriate.

                                                Respectfully submitted,

                                                GLAST, PHILLIPS & MURRAY, P.C.

                                                BY:    /s/ Joseph D. Zopolsky
                                                       Joseph D. Zopolsky
                                                       State Bar No. 24033500
                                                       James C. Erdle, Jr.
                                                       State Bar No. 24069680
                                                       Anthony P. Miller
                                                       State Bar No. 24041484

                                                14801 Quorum Drive, Suite 500
                                                Dallas, Texas 75254-1449
                                                972.419.8300
                                                972.419.8329 facsimile
                                                jzopolsky@gpm-law.com
                                                jerdle@gpm-law.com
                                                amosser@gpm-law.com

                                                COUNSEL FOR PLAINTIFF




PLAINTIFF’S DECLARATORY JUDGMENT ACTION
AND MEMORANDUM IN SUPPORT - Page 11 of 11
Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 12 of 63




      EXHIBIT "A"
                                   Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 13 of 63



                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
                                                                                                ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*                                                                 +,-ÿ./ÿ01%2ÿ"ÿ,3--
    4556ÿ07#ÿ8'*ÿ"ÿ,-3
       %ÿ=>'2ÿ&0ÿ4+,63                                                                            9/!:'(ÿ&"#2ÿ9;ÿ<5,-+

                              ?33?+?,@-,<A
                                         -@B5,B+-,@           ,+C-,ÿ0D
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 14 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
                                                                                                    ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*                                                                     +,-ÿ./ÿ01%2ÿ"ÿ,3--
    4556ÿ07#ÿ8'*ÿ"ÿ,-3
       %ÿ=>'2ÿ&0ÿ4+,63                                                                                9/!:'(ÿ&"#2ÿ9;ÿ<5,-+
                                  ?33?+?,@-,<A



                    ÿ !"#ÿ$%% ÿ&'(%#
                                    B98=0CÿD08$CEF
                                  3436ÿ8GHECÿ99ÿ=82ÿEIÿ.092ÿJÿ<445@
                                  -4K-3K+-,@                             -4K-3K+-,4




                                                          ,2---2---
                                                           ,--2---
                                                          C'"ÿ$% !**
                                                          C'"ÿ$% !**
                                                                           +2---2---
                                                                            C'"ÿ$% !**




                                   C'%



                 ÿÿÿÿL
                                               %'""'%
                                   Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 15 of 63



                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
                                                                                                ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*                                                                 +,-ÿ./ÿ01%2ÿ"ÿ,3--
    4556ÿ07#ÿ8'*ÿ"ÿ,-3
       %ÿ=>'2ÿ&0ÿ4+,63                                                                            9/!:'(ÿ&"#2ÿ9;ÿ<5,-+


                                                        3436ÿ8?@ABÿ99ÿ=8ÿACÿ.09ÿDÿ<445E
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 16 of 63



                                                    01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                             
                                                                                                    ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 17 of 63




                                                    01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                             
                                                                                                    ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 18 of 63




                                                    01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                             
                                                                                                    ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                  Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 19 of 63




                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
                                                                                               ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 20 of 63




                                                                  01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                                                                                                     TRISURA
                                                                                                                                                         A


                       hide'"
                 My federaII , Sla&e
          (.(4)) NrI
                 NnCe or ~
                 RlnCe
                                         toe" SlilCUte.
                               stille or Ioc.II
                         regtAation. 0IIher
                                       ocher thIrIlhe
                                                         otd~
                                                stitUte. on:i-
                                              thin the llYA.
                                                       TCPA.
                                                                                  2.. e"d"sk,,"s
                                                                                      1hs  mtnnce does not appty
                                                                                      This i1surance              apply to:
               CAN-SP~ Act                              ~ iII'1d


                .,..di._.
               CN+-SPAM        Ad of 2003 or FCRA                 iIIld                   ~ ,ukeg
                                                                                      •• Krtu
                                                                                      ..            Yloti ...... Of Rights Of ~outt..,
                                                                                                ieIgVlolatlonOfRightJOfI4lIOtht,
               theW'    wr.ldmeltS and ~ition:s.
               ther amelldmelltS                  .sdidMs. a...    that
                                                                                                                        tg irtwY"'
                                                                                                                             q~ caused by or
               .cktressa.     prohbits. or
               addresses. prohibits.
               ing. dlssemina6on. dlspoA1,
                                             Of hits
                                           dlsposOll. o;oIeco;,
                                                                pth~
                                                 limits the print-
                                                          t:oIecting. ...
                                                                                          "PetsoMI
                                                                                          .. !he     d_,
                                                                                          "PersonIII and WIOld
                                                                                                            0/
                                                                                                                  Cisie 'II
                                                                                                          adTCJ1i$iI
                                                                                                                ...   _           with
                                                                                          • the dicdion of the imured with. the know'..!he
                                                                                                                                                Of'"
                                                                                                                                           knowl-
                              send~.
               retarding sending. b'ensm~ . com-
               recotdl'l5l                   trlNmitting.       t:(Imo-                   edge that the act woukiwould violate the nghts rtghls of
               muriclting                               ~ or
                                   dtsttlbu60n of mauriaI
                ITknCIblg or drstritMion                              Of                  anoChet  and
                                                                                          .eoChee .-.d woukt     Inftic:t ~ .00 «Ivtr-
                                                                                                                 inflict    '"personal and  ~­
               Information.
               i lfonnadon.                                                                  ti>ing_.
                                                                                             .sing......,...
     ~
     Exc  .. $oM Co
         fn: to pi
     by fft
                    c:. through
                        ctvoug., n.
                  premises
     rarity oceupled
     .....
                     en'IISU .
                                  no do not IipPIy
                              v.t1Ie
              occupied by you ....
                                                IippIy to danage
                                     rt!I"IW!d to you or
                               . . . I'fI"Iled
                                      wid'I permission
                 separMe limit of .,stnnee
                                                              tempo-
                                                           Of l8npO-
                                              penn;ssion of ...      the
                                                                    this
                                                                                             .......
                                                                                             .......... ...
                                                                                          MII.riaI Pl.,
                                                                                       b. .....".. PtLtllthM
                                                                                             FaIlllY
                                                                                                                 _-_ ... .,
                                                                                                              WMh KhOIili1.d""
                                                                                                        l INd 'Mth tcnowtadg41 Of

                                                                                          _ _ and ad_sing ......,.. _                           out 0/


                                                                                             .....
     owner. A sepltMe                 k\sI.nnce apples
                                                     appk::s to 1Ns                       oral or
                                                                                               OS' written
                                                                                                   wntten publcMion,
                                                                                                             plbllaetion. ....   any maMer.
                                                                                                                             in MY    rTWIMtr. of
     CO\lel  ~e as desc 00ed
     t:overage              Iibed ... Sec:tlorI
                                         Section IIIIII -~ linits Of                      mateNeI. If done by or •at the di'edon
                                                                                          malerial.                           d..ec;tion of the .... n.
   In"","",,
   Insaxance.                                                                                    _~.,IIs_.
                                                                                          sured with   know~1!I of Its f~.
                  a
              PERSONALNID ~VERTlSlNG
COVERAGE B -~ PERSONALAHD ADVEJmSIHG                                                   c. Mat8rW
                                                                                          MatetWM        ....HPI1orToPPok
                                                                                                     Pubilhed                  . .~yP
                                                                                                                   PriorTo Poley       ............
                                                                                                                                       Period
INJURY UJaUTY
       UABlUTY
    tnsuring AQ'n
1. Insuing         ......,me
                Ag,..lment  . 'nt
                                                                                          "PB1onaI -.I
                                                                                          "PwsonaI    and .t    ... tislng if1wy"
                                                                                                           advertising
                                                                                               Of written pubkatk>n.
                                                                                          oral or
                                                                                                                           ~.,;sing
                                                                                                                             n .nJ
                                                                                                             publication., '"'
                                                                                                                                    arising out of     0'
                                                                                                                                                      or
                                                                                                                                       rniII'1I"Ief'. of
                                                                                                                                 wry mtIMef.
        ~ wi
   •a.. We     wi. pay
                    PIIY those
                            ChoM suns SlSnS Nt                insLRd be-
                                                that the in$ured                          tN6eriIJI  whose first
                                                                                          material whose            pYbIcadon IocMc.
                                                                                                             fiost pubkatlon      tooIr; pl¥;:e
                                                                                                                                          p&itc;:e be-
        t:omes     aegaty obigated
        comes )epI'f            obligated k)        ~ as
                                                to pi)'          ~es
                                                             IS damages                   .... lheboglmno
                                                                                          fore the  begIni ling .,
                                                                                                                 of ...   _ period.
                                                                                                                     the poky     _
        ~1Se
        bKause       of   "Personal
                          -personal      and    ..... ertlsing    ~ to
                                                ad\iertishg injury"                    d. O  • •MtaIAdS
                                                                                          CrimInal  Acts
                                                             wi haY!!


                                                                                                     - W'_
        wtlle"
        wNctI this k-ISlnf'ICe
                        ....Sl,.WiInCe applies.
                                         applies.. We wiI         haYe the:
                                                                          the
        right and duty to defend     defeld lhI        ....sured against
                                                 the insured                              'Personal and ad~
                                                                                          "Personal        .t't'Cl'1isil1g rpy arising
                                                                                                                         9 injury'"  IrisIng out of
        illY "SUit"
        «ry
        we wi!
        WI!
        _
        against
               wi have
                        ~ tho$e
                "sur seeking
                    ..... no My
                    .." "suir
                    any
                                      those ct..nages.
                             "suil" se8hg
                                     _ dlmllgeS
                                                                 Ho~.
                                                damllQes. HowerYer.
                                                 d del od the ....
                                    duly to defend
                                                   _ ...
                                                                      SI.Rd
                                                                    insInd
                                                                        "J>e'.
                                                                   for -per-
                                                                                          a
                                                                                             .,...
                                                                                          ~ c:riminal

                                                                                       .. Contractual!
                                                                                                      act committed by or
                                                                                            criminal ad
                                                                                          of the inSl.Rd.
                                                                                          Conlracb.uIf I Ab_
                                                                                                                                      the!: dlreclion
                                                                                                                              Of .at. the   direction


        sonal              .heti:sit'IQ k1urY'
        SONII and iICM:rtising               IriuY" 10 wtic;:h wtidl this ths             ~ .,a adYatisi9
                                                                                          .............       0<1....... '11 ~_           ... """',
                                                                                                                                          for    which
        insuranc~ does not ~.
        imLnnce                        iIPPY, We may,  1M1• Illt• our
                                                                    cv di§.
                                                                          dO-             the Nlnd
                                                                                               inSU'ed has asslMT'Ied      ~ ....
                                                                                                               assumed Iiibiity       In a contract
                                                                                                                                             COIlCJact
                    me I [igMI! ary
        cretion. inYestigiltl!
        aetion,                       arty ott..se
                                             offense and settle  seme arryany             or ~reemellt.     lWs exdJsion
                                                                                              agre!llleil. ThIs     exckJsion does not apply     appty
        daim or "suir
        claim        "lUll" that may testL testa. But:BI.A:                                    bb__ for damages
                                                                                          to iiobility          d.nages 1Mt   thM the insured i'tsu'ed
        (1) The



         (2) CN
               The. arnotInt
                     ttnOUnt we will


               0... riIIt<
               we
                      righl and
                                         wi pay
               IimIled as described Secdon III
               limited    on
               Of Insunrxe::
                                dl!scribed
                   InsI.nnce: ...   and
                                      dUly to
                                ... duty
                    haw: used up the appIic.
               WI! have
                                                ply for
                                               In

                                              10 dcl<nd
                                                       few darJl.iIges
                                                   Section

                                                   ddold end
                                                appIc~
                                                              damages is
                                                                '" -~ limits
                                                                       Limits

                                                                ond ""'"
                                                                       when
                                                                 limit of
                                                          . . . limit.  ot in-
                                                                            In-
                                                                                       tf.   -    ~ In
                                                                                          would have
                                                                                             09.........
                                                                                                        in the

                                                                                                      otCo
                                                                                              BnlIICh Of
                                                                                              ar..c:h
                                                                                                            &he absenc::e


                                                                                              'PwsoNeI and _~I*"O
                                                                                              'Pe<soM
                                                                                             •" breac:tl
                                                                                                breilCh  of
                                                                                                                   Ibsence of the c:ontract

                                                                                                              ..te ......
                                                                                                          ContrKt

                                                                                                             corUlcl.
                                                                                                             contract.
                                                                                                                         bti lg rpy"
                                                                                                                                        conb"aCt at


                                                                                                                                lr!UtY" ..
                                                                                                                           except    ...
                                                                                                                                            OiIlg oot
                                                                                                                                          aisilg
                                                                                                                                                     or


                                                                                                                                                  OUI: of
                                                                                                                                     .... impfied C~
                                                                                                                                          implied
               anne. In the paymeu.
               Sl.nnCI!                INJ' '11e II of judgments
                                                            judgments at     0(
                                                                                                      t.IIe ~s
                                                                                             tract to use   .-.ottw's advertisil9
                                                                                                                           actv.tning idea Idea in
                                                                                                                                                 In your
               Sddb"ents
               settlements ooder   und« ~ A or B or                                          ~S&16'1f'.•
                                                                                             "iKtverti5ell'l'lf!l;('
               medal        f!Xpense$ undet
               medical expenses                     Coverage C.
                                          under Covetage.
                                                                                       a. QuaiIll:YOr
               1'_'" """'"
                                                                                       a. Qw~OrParlonnanceOfGuods~F.1kn
                                                                                                      PIif'fonNnc:e Of Goods - F. . . .
         No other obligation
         NO            obMgadon or          lIabIily to pay sums at
                                        Of liabiity                          Of
                                                                                             ToComb""To~~~
                                                                                             ToComb~To~~nb
         pelform
         perbm K1S   IICII or Of services
                                  services}s      cOWled WI~
                                               Is cOW!red       W16ess ex- cx~
            dlly . _ ... undo< ~
         plcilly
         pl                                      ....._           .... pO)'-
                                                                         ..,..             ~                 Id'..e tIsi: lSI irlwY"
                                                                                           "Fa SOI"\It and advertbing         ~ arising  ..ming out of
         ITMItI:S - ~Aand
         rnents     CO'wellgU A and B.          a.                                                faibe of goods. pnxjuc;:ts
                                                                                           the failure:                products or           ser-kes to
                                                                                                                                        or set'o'ices
     b.
     b. lN5      Inttnnce applies to "P4nONII
         This insurMtte                         "Petsot\II and and adver-
                                                                      ¥Jw:r-
                                                                                           c.... *>fm
                                                                                           conform     with .ny   staterner'i:     of  quality
                                                                                                            a'1)' stItemei& of quaiify at           Of per-
                                                                                           bmance made
                                                                                           formantl!              )'OUr "'ad'
                                                                                                        fnIdt In 'f04X   '"ad ~....nent".
                                                                                                                                    tiJee I .... C'.
         tising   ~ cilUsed
         tlsi'Ig Ir4ury"     cilUSed by iIn        u:e,,. .-Ising
                                              an u."fense       .sing 0Ul  0IJl



            ...--.
             yo... busness
         of YOW"     ~ but           1M orIy
                                          onty ifIf the offense
                                                              OffelSoe 'OSW¥            h. wrong
                                                                                           Wn>ng o.sa1ption             Prices
                                                                                                     Descrtp4fon Of PrIces
         committecl
         convnilled I"     In the "co'~er.tge          telT~ duMg
                                      "coYcnIge territory'"                                ~naI
                                                                                           "Persona and actYd         IhiI 9IV irjury"
                                                                                                              ad-ra tisi                     • isis lSI out
                                                                                                                                 irjury"' arising:
            "'policyperiod.                                                                of the wrong
                                                                                           of                  de:scr1rtIun of the
                                                                                                      wrong desc:rtptlon                 the pric.1!
                                                                                                                                                 price ofof
                                                                                                      pn>ducts Of
                                                                                           goods. produm
                                                                                           goods.                      _os stated
                                                                                                                  .. setYlc:es         ..... ....  i> ~your
                                                                                           "advertisernen-.
                                                                                           "adwttIseI1~ il*.




Pave 6 of 11
Paue&of1&                                        COpyright.           SeMen Office.
                                                            Insurance SefYic:es
                                                 Copyright. Insurance                   n:.•~ 2012
                                                                                OfIice. Inc                                            CG 00
                                                                                                                                       CG 00 01
                                                                                                                                             01 0413
                                                                                                                                                041)
                                   Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 21 of 63




                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
                                                                                                ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 22 of 63



                                                    01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                             
                                                                                                    ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 23 of 63




                                                    01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                             
                                                                                                    ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
                                   Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 24 of 63




                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
                                                                                                ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*
Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 25 of 63



          01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                   
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 26 of 63



                                                  01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                           
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 27 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 28 of 63



                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 29 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 30 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 31 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 32 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 33 of 63



                                                  01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                           
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 34 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 35 of 63



                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                           +,,+-+./0.12
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 36 of 63



                                                 01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                          
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 37 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 38 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 39 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 40 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 41 of 63



                                                  01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                           
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                           +,,+-+./0.12
                                       Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 42 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                            
%)'*ÿ$%% ÿ$%"(*                                                                ÿ !"#ÿ$%% ÿ&'(%#
                                 Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 43 of 63



                                                   01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                                                                                     TRISURA
                                                                                                                                   TR ISURA
                  S ENDORSEMEHT             POUCY. PLEASE READ rr
                    ENDORSEMENT OiANGES THE POUCV.                 CAREFUl.l..Y.
                                                               IT" CARERllY.

                       CONTINUING OR ONGOING DAMAGE EXCLUSION
                      " , eoldcnement
                      This . . . . - - modilts         1nsInnc.,,- ~ the 1oIIowing:
                                       mocfiles lnsLnnce pt'O'Aded under loIIowillg:
                      COMMERCW.. GENERAL UABILITY COVERAGE FORM
                      COMMERCW..GENERALUABlUTYCQVERAGEFORM
                  OWNERS ~O
                         ~D CONTRACTORS PROTECTIVE wetI.JlY
                            CONTAACTORS PftQlECTNE  UABII.JlY COVERAGE
                 FORM · COVERAG£
                 FORM·  COVERAGE: FOR OPERAnONS
                                      OPERAT10NS OF DESIGNATED CONTltACTOR
                                                               CONTRACTOR


The IoIIowIng exclusion is added to subsection
Thetollowing                                   Z. Exd!.'.ClM
                                    subgection 2.                          COYERAG~
                                                             of SECTlON I· COVERAGE:
                                                  Exd!'''cmsof5ECT10N

lhis Imtnnce does net appty to
This Insurance              10 "property damaoe- when rtY of the foiIo¥mg
                               "propeIty damage"when.fl'tj       foIowing IPPIy.
                                                                          IPPIy:

c:ontIoUIo   0<"'
c:ontII!'*Ig Of    ...... Do_
                "' ...... Da_
                    d&T1age" tnt
   1. The "property d.mage"        occurnd. began to oc:c
                             first occund.           occ.... or Is aleged  to haYe
                                                                   alleged 10 ~ occLned
                                                                                   oc:cUTed or       in tt.
                                                                                            01' been In the:
                  occwring. to any degree. in whole Dr
      process: of oa:wring.
      process                                                                       ~eption dale of
                                                        or in part. prior to the k\c:eption         01 this
       ""'' y.
      policy.
   2.. The '"IXoperty
   2.       "'Property damage*       indi5cel.1ibIe from ott..
                        ~ is iodisc.ellible.                  other damage     that is .....
                                                                     diwnage thalis          e.oeltal. contirlJous
                                                                                       iI",ementaI.     contnJoos or pro-
       gressi\le  dOlmiIQe illrising
       giressi\le dilmage                 ...... "occtJn'ence"
                           arising from ...      "occ\ATellCe'" which first occurred, begbegan                       illieged to
                                                                                                      occ .... or is alleged
                                                                                              .... to 0«
       haveoccllTed, to any
       MYaoccllT'ed,        In)'deg
                                  degree,  1n whole or
                                     .... 1n....t1ole     in part. prior to lher.ception
                                                       orin                 lheinteption dllteoftris
                                                                                             date oftta poky.




                                                                                                           I
                                                                                                                        MTl!
                                                                                                                        DATI!

                                                         PIrg.1 '"
                                                         Plgl1  01'1
                                    Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 44 of 63




                    lHIS ENDORSaENTo-tNICES TH£ POUCV. Pt.EASE. READ rT CARER.I...LY.

                                 KNOWN INJURY OR DAMAGE EXCLU510N •
                                  PERSONAL AND ADVER11SNG INJURY
                           This endofsement modifies insurance provided under the following:
                                 COMMERCIAL GENERN.. UABIUTY COVERAGE FORM

The following exdusion is added to ~ 2. Elrd ..                             occLf1Wt by arrt Insured isted under P;n.
slant of SEC110N I • COVERAGES, COVERAGE 8 PER-                             graph 1. of SECTlON II • WHO lS N4
SONAL AND ADVERT1SING INJURY UABIUTY:                                       SURED or an ~loyee" IIJ'!Mrized by you to
                                                                            g~ or receive notice of an offense or claim, fn.
                                                                            dudes any contii'IUiltion, change or ~p­
      lhls Insurance does not apply to "Pftsonal 4llld ad-                  tlon of tiNit "personal and ~ InJury"
      vertbln; InjurY' arising fi'Of'n an ofNn5e:                           alter the end ofthe policy perlod,
      a. That ~aJrs d&Xtng the poky period and. prior                A ~nal and ad'vertislng Injury" aising from an of.
          l.o the pollcy pulod, an lnslnd listed Wldet               tense wil be deemed to have been known to haw oc·
          Paragraph 1. of S£C110N U ·WHO IS AN IN·                   cuned at the ea1iest time when II'IY mured listed
          SURED or an "employee'" ..uthorlzed by you to              under Paragraph 1. of SECT10N U - WHO lS M lH-
          gM! or ~ nollce of an offenSe or dalm,                     SUDEO or an "employee" IUthorized by you to giYe or
          knew thai the -petsonal and adw.wtlslng Injury'"           receive nobce of an o~ or daim:
          had occurred prior to the policy period, irl
                                                                            (1) Reports all. or any part. of the "personal
          \~Ole or in p.att. tf such • b1ed insured 01 a ;
          thOrized •employee" kMw, prior to the palcy
                                                                                .nd advttllslng lrtj\ly" to us or II'IY ott1er
          period, that the ~rsonal and adYertising fn.
                                                                                murer.
          jtJJY" occwrec:l, then at~y continuation. change                  (l) Rea:iYes     a wri'll!ln or verbal demand or
          or resumption of such offense during or aftB                          claim for damages ~Mouse of the "person-
          the pollcy period wil be deuned to have been                          al and adYeftisi1g Injury": or
          1<ncwn prior to me policy period: or
                                                                            (l) Becomes ~are by         arrt other means that
      b. That ocCU"S during the policy period and was,                          "personal and adw:rds.lng injwy" has OC•
         prior to the polcy period. known to have                               ClJJRd or hi$ begun to occur.




                                                                                                    I
                                                         AUTHORIZED REPRESEN'TA'niiE
                                tndadel copyngtud mmdal of ISO ~ ""'- ..cztllts p.-miaian.
                                               ~ht.ISO Ptopettles.lnc.. ~

                                                        PIQI1 oC 1
                            Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 45 of 63




             THIS ENDORSEMENT C~GES ntE POliCY. PLEASE READ IT CARERJlLY.
                                                                                                    IJ TRISURA
                     MARUUANN CANNABIS PRODUCTS EXCWSION
                    This endorsement modlftes insurance provided under the following:
                         COMMERCJAL.GENERN..UABIUlYCO\IE.RAGE PNtT

lhislns~e does not apply to "bodiy injury." "property damage" ll'tdJ or "'personal and ~ Injury"
llrisinsl out of the sale. consa.mption. use or the exposwe to the ~ption or use of 'marijuana; "edible
marijuan~nfused   ptOduct.• 'ma~uana-lnfused prodoct.• "ccnnabis." or "CatNbis coOOiininQ product, or
any mawtal, Sllbstance «item cootalnfng tetrahydrocan~ol (THC).
HoweYer, tm exclUsion shall not appty In the following state(s) [If left blank this exclusion applies In all
states) :




For purposes of this enclorsenerrt. the following definitions ~
"CCnMbis" means the following Sllbstlnc:e$ under whatever rwnes they may be deslgMted: The resin ~­
tract~ ftom MY part of a plant of the genus aMabis. and fNei'J compound. manufactln. sail. derivative.
IWxture or p~n of such plant, Its seed5 « it5 resin.
"Cannabis c:onbli r*'g product" means a product containing "cannabbs" that is irtended for use or conswnp-
tlon, "kJding but not &nil.ed to edible produeu,. ointments. aerosols. oh, and Unc;tures.
"Edible m.-ij\JanHlfused product• means a "MIIijuana-4~ Product" tJ\at Is to be consumed by eating
or drlnldng.
~means II parts of the plant Cannabis S3tlva L, wMcher growing « not; the seeds theleof; and
resin exlracted from a.rt part of the plant and fNf1Y compound, manufacture, ralt, derivatiYe. mixttre. or
preparation of the plant and every compoll'\d, manufactlft. salt. derivative. rnfxtl.ft. or preparation of the
ptanl. bseeds orre*l. The term also Includes "marijuana iltu$ed product(s)."
-Marijuana-Wu!ed Product' means a product mrused with mar1uana that is intended for use or conSI.ITip-
tion, "ludlng but not limited to edible pmdud!. ointments, aerosol$. oils. and ooctures..




                                                                                            I


                                                                                            9~415a0114 . f~
                                Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 46 of 63




/               THIS ENDORSEMENT CHANGES 'THE POLICY. PLEASE READ rT CAREfU.L.Y.                           IJ TRISURA
                              OPTIONAL PROVISIONS ENDORSEMENT

                    The folowing $pedal provisions (llCflcated by an -x-, apply to this policy.
                                                   SCHEDULE
    0 BodilY IMa'Y,    Prope~       oa,.. Pwsoual       I~ and AI:Mt1111ng I~ ' ,.._, DecNc:llblla
       ~
                              Cowrap                                  Amount lind a-. ol Decb ....
        Bodily Injury Uabillt)'                                   s                 500     perdalmant
        ,Property Damage Uablllly                                 s                 500     perdaimant
        Personal and Advertisin~ Injury Uabllity                  $                 500     per claimant

    0 S.rvkle af Sulti Cleuse
        Service of Process will be accepted by: - - ------------------------------ - -
        __________________________________________________________ ,and

        Service of Process will be mailed to: - ------------------------------------



    0 Minimum w AdYai'Q Prembn Erodoiwment
        t.tnlmt.-n Premium                   %.
    0 MinWnum Eamtd canc.lltlan PIWIIUn
        Minimum E4lrned Cancelation Premium _______,a...,s~.~•~---- of the advance premil.ln.




                                                     PaQe1 ol4
                                     Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 47 of 63



                                                             01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                   CA Z                                                                                                TRI SURA
                                                                                                                                     TR ISURA
%)'*ÿ$%% ÿ$%"(*                                                                                      ÿ !"#ÿ$%% ÿ&'(%#

                ItllJURY, PROPERTY DAMAGE, PERSONAL INJURY AND ADVERTISING
         BODILY INJURY,
                       INJURY UABlUTY DEDUCTIBlE
                                      DEDUCllBlE ENDORSEMENT
                            ThIs ~            modlBes m..nnce
                                 rncSorsement modlles hsI.nnc:e ~        lnferthe~~Ang
                                                                proW:5ed lnMr"«N foIo •• ill1::
                                 COIlMlROALGENEIW.UMlUTY  COIIERN:iE PART
                                 COI8mlClAlGEHElW.UMllIIY COIIBIAGI!

    1. a..
       OWoblgolion        und.l'lhe BodIlY
              obIgaIion und,,1he             Irjury 1liobMy,
                                      _I!"jlll)'       iobiiIy, _           ~~. _                F"...o.....
                                                                                                          ...r
                                                                                                             s I\dW<1lslng
                                                                                                                  Mortising In-
                                                                                                                             I..
       itI'Y lJabIlIty
       jwy              cawnges to pay
              Ulbllly C<MlII.,s             d.-nllgeS on your behalf
                                       ~ d.-nllge5                behiIIf applies                               ct.n.ges In ex-
                                                                                      only to the amounI of cS.nages
                                                                            IIPpUes oNy                                      u·
       cess oIlni
               of.-li deductible
                       dlductlble ImOUrts                    ~ IIbove
                                             ,Iwed In the SchedIAe
                                    amou'Its ,'iCed                      IiIboYe as IpJlIrtNe                COY. lID'" .net
                                                                                      ~. . . to such cO'W.aga,          n the
       Umits of Instnnce
                    Nt.nnce IPpliubie
                              ap~ to Each Occurrence or                                     ~ Wli
                                                                       (h')e""iSe for such CO'Oo;ges
                                                                   Of' ",-.t:fISe                        wi. 1M: r.tuced by the
                                                                                                              be reduced
       iIIf'nOUIl( of such deductible.
       ImOU'It                          Aggregate Umits
                           deductible.. .t!ggregata                      WterlOt:S shell
                                                       UmIs for such cowrages                                       the ~
                                                                                        shill not be reduced by the:..,p&c.
       tion
       lion   of such  dN. '.oIe ~
                       ~.    Ii ole WOOI61l

           ~ ImOUf'Its
    2. The dedUdbla          ~ to c:iarnaga
                    ImOU'It$ appt;o dMMges..:l  '1oss adjustment expeIlSU..
                                            and "1oss            ~RJ..

         -...oss AdJustJnMt
         "\.oss               ~. mNnS
                 htJustmMt Expenses-                               wtith ~
                                          meiII'\S the expenses wNc:h       are 1nc\n'fJd      c~ with
                                                                                 Inclntld In corp-don         wih the dR,"
                                                                                                                      defM"
         Idjustmef1tor
         adjustmer'lt  or MtUeinolC  of dIIims made under Mf
                          settlement ofdllms                   ant one of the polic:ils
                                                                                   policies and wt\Id'Ilre    ~ to such
                                                                                                  whIctI f t aIIoc;,bleto
         c~ms accordiil(l
         c~                      generll6ly eccepted nsaanc:elndustry
                  ~ to gene..,.,.lCCepted              ns..nnce Industry practices;                apenses i"d.Ide.
                                                                                prac:tices: such expInlH       ilclxte. but . .
         not imited to,
         ment seMces.
         tnfft
                          ~ tor
                      to. exptndihn:s
                                eJCI*l!es~
                services. and eICP8f1SeI
                                             ~ costs.
                                         for ~     '-Osts.1ItIomeyS
                                                          oAwneyJ fees.
                                          Incurred In ubWlIi
                                                       obtai_",
                                                                        tees. mE
                                                                               1G1hJt~tfW'd
                                                                  ret:.tNiW"J lQ
                                                               iG rect:NfJIY
                                                                                            ' ' ' ' IS.
                                                                                                 axperts,. rdepelldeut
                                                                              lr1\iutiyllltians. ex.pMs.
                                                                                  __ anyti'd party.patty.
                                                                                                                         adjust~
                                                                                                           r.depetdenc -tlust.


    1.     deduaible arnourws
    l. The dedudible wnounts stated In the SchechAe
                                           SchedlAe.txwe           ~
                                                    1Ibo\le apply, respedNdy.
         a.
         L  lbl,. the: Bod~
            l>1d,,!he         qu,y UobIIly
                       Bodily ...."           c:o..erage to
                                    I iabflly C<M!rage   . . 1111 daIMges WiltSe
                                                             .11 cIImoges bee..... of 'bodily inlUlY"
                                                                                   aI "bodly          ~ ... "oed by
                                                                                              injury" SllSCaMoed
              onepsmn;
              .... penon;
          b. l.MOrw   en.
             ~ Ihe PtopwtyPropetty [Mmage   lJIb~ CoIret1lg'
                                   ~e lJab8:y         Coo.:*IIg.IIO"   ~ Iwlr-a's-
                                                                 to .. dam.i1ges            of "'PtoPeb' ~ Sl&
                                                                                 tw.r:aes e of"'Pf'operty  sus-
             tail led by one person.
             \lined          penon. otglntradon        ISSOCiltion; ..:t
                                     OI'glntration Of' auoct.ion;   and
          Co lkIder the Person
          c.                   ... ;and
                        Pw$OIlII        Me.tislng Injury u.b1My
                                   and M¥ertlslng               c~ to all ctam.ges
                                                         UlbIMy cO¥e'iIIge damages sustained by one per.
                                                                                                    per-
             son, otgarWdon
                  otgarWiion or associlllion;
                                   uX\C1IIion;
                          IC'I'I one -OCCurrence-
                resIAt at lIlY
         as the resI.it              -oa:~ or     Of ola  ~
                                                     olJa tSe.
    ... 'The tenns of this m..nnce,
        The terms                                                   frert to our right
                                         including those with rE fpea
                            Wlsl.nnc:e. InclxSlng                                righ. and duty               ~ "suits"
                                                                                                      defend «'I
                                                                                            dUly to deftnd          "'Iuits"
         IHking Chose
         seeking Chose. dan'llgeS      your d'*s
                        darnllQC!S and 'fOIJf cMIe:s In the e¥ef'II                    offellSt. dIIm
                                                                        "oco.n'enc:e.• offeltte.
                                                            eYenI of an "oco..na'lCe,.                 or~·
                                                                                                 ca.Im or         ~~ if·
                                                                                                          -suit.• apply  lr-
            pedNe of the appflcatlon
        Irespect/lie       appllation of the dedllCti*
                                               dedllCtmIe.-nooot.
                                                           amol.l'rl
    5.    \Ye may pay .."
          'Ne                  p.n or II
                          ..rj part         It. deduc1tit
                                      .. of the deducCi* iImO\I"It        etJect seaiI!
                                                            4III"nO\ri to efIect saDIIll6 II of .ny
                                                                                        •••                  -suit.. and upon
                                                                                                     dMn or "Suit..
                                                                                                ..ry dIim
          IKJttIIo
          notIIc.",                    taken, you sNI
                   ation of the action taln,      shill PrQrnptly   rSnbI.ne us
                                                        pfQfT1Pltly reimblne     US lor                   deduc:tibIe ImOU"I.
                                                                                    for such pirt of the deduct:llAe   IIITIOU't.
          as  has been paid by us.
          IS ....




                                 hdud_CIOJI).lgrat.d
                                 hduda:              JI\.8IMII 01150 Pi
                                        top)ilglltwd tnMeIIII               opsfa IIL.
                                                                        PI cpa'"      ~ .....
                                                                                           wiiIh ., pan oiwio;..
                                                                                                 II ..... 1   ..

                                                  Clp),igIIt,lSOPtap              ~ 2CI01
                                                                  PI J ill II ., .....
                                                                            r
                                                  CcP'JligIlc.l5O               •      2OCJ1
                                      Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 48 of 63




                                                                                                           R TRISURA

                                               SERVICE OF SUIT CLAUSE

        It Is agreed Chat k'l the eYent of the falhn of the Company to ~ arry amount clainled to be due under this
        poltcy.lhe Cor~W)~ at the~ of the Insured (or reinsured). win submit to the jtmdlcdon of lnY co\11
        of competent jurisdiction within the Ulited States of America and will comply with al requftmenls nece5-
        sary to give lt\e eoott julisdlc11on. All maltB! WNeh alt!e wil be df!l!m'lined In aecord~e Vlith the law and
        l)f8C.tice of the Coort. In 1 st.* lnsdtuted against :JnY one of them \.rder this comact. the~ agrees to
        abide by the final dec:l$lon of the Co'-Wt or of ilrl ~elite Court in the event of., lf)pe.ll.
         Pursuant to any statute of NrY state. teriory or district of the \A\Ited Sta~ps ot Amenca which makes a~
         sion. lhe Company will designate tho SuperlntendMt. CommlssJonet or Director of Insurance or other ofli..
         cer specified fur that purpose in the stlltUte. or his succesSOt or suceessors In ofllice. as their true and lawful
         attomey upon wtlom may be served WfY lawful process In arry action. suit. or proc;eeding inRituted by or on
         behalf of the Insured (or reinsured) or any btneflc*Y arising out of this coooact of Insurance (or
         reiR$Ur.li'ICe).

         The otlker named in the Schedule of tta endorsaneut Is atlhottad and directed to ac~t service of pro-
         cess on behalf ofthe Company.
         Having ao;epted 5eMce of proGeSS on behalf of the Company. the ollicer is authorized to mal the process
         or a we copy to the indivicf\Jill 1'\imed In the Schedule~


                                                                                                             Cil.S-t?l (1047)


                             MINIMUM AND ADVANCE PREMIUM ENDORSEMENT

                              lhis endorsemert modifies Conditions pro'o'ided ~the following:
                                 COMMERCIAL GENERN..UA81UTY COVERAGE PART
                                        UQUORUABIUTY COVERAGE PART
                            PRODUCTS/ COMPlETED OPERATIONS LWIUTY COVERAGE PNfr

         Item S.b. of the PremiLm Audit Condition (under SECTlON IV· co•E.RCW. GENERAL UAIIIUTY CON·
         D4110NS. UQUOR UABIUTY CONDI110NS NfD PROOUCTSI COr.FLETED OPERATIONS UABIUTY
         CONDmoNS) Is. amended to read:
              b. The advance~ for this Coverage Pat Is .a deposl premium only. The final J)f'emium 1NI be
                 sl.Cljed to audit. N. the. close of ead1 audit period we wil comp'* the earned premlwn for that pe-
                 riod. Arly IUdit preiNums are due and plylble to us on notice to the 1nt Named Insured. lf the sum
                 of the advance llld audit premiums piid for the policy term is grear than the earned prernA!rn. we
                 Will ret1.m the excess to the first JQmed lnsl.ftd, $Ubject to the minmum premi.lm IS defined be-
                 low. In the event the fil'1t Named m&nd falls or refuses to allow our ~ to audit your
                 boob and records., ~ mi)' Wtll;!teraly tharge 1 finll pmnbn for the policy perlod at double the
                 minimum or ectvance pnmium, whlcheYer Is Qreater. lnd such tlnal premium ,.,_. be Immediately
                 clue and payable on notice to the first Named lnswed. For purposes of this. endotsement. the terms
                 ectvance premium, eamed premh.Jm. and minimum premium are defined as folows:




                                   hducles Cot)~ maN! of ISO PI~ Inc.. with b I*TI'isaon.
                                               Copyright. ISO~ Inc., 2001

UTS-1281 (8-15)                                              ~loU
                                     Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 49 of 63




                                                                                                                           ~~ TR ISURA
                     Mvance Premium - The prwmh.., that is stated In the appicabte Initial polic:y Oedaratlons or
                     Rerw.wal Certlfiate ilfld payable In U by the first Named Insured at the k'teeptlon of each Pol-
                     Icy~.

                     Earned PremllM\ - The J)RmilM\ thilt is develloped by ~ the rate(s) scheduled i"t the pol-
                     icy to the actual premium basJs for the audit period.
                     t.lnim~G  Premium • The lowest pmnllln for whictl ttis Insurance will be written fof the Poflcy
                     Period Rated in lt8m 1. of the Dedal'lltlons of the applicable Initial poii'Y or ~sequent Reo
                     newal Cenifieate. This minimum premlll'n ls equai to one hUndred perceflt (1~) (L.I'IIess a dif.
                     ferent percentage (,q Is shown in the SCHEDULE ~) of the advance premit.wn indudlng
                     any premium adjustments made by endorsement to this policy during the Pofk:y Period. Pre-
                     mium adjustments do not include the aud..t ptemllM\ ~ for the Poley Period stated In
                     Item 2. of the Dedaratlons.




                                 MINIMUM EARNED CANCEl! ATlON PREMIUM

         The followi'lg provision is added to the cancellation Condition:
         If You request cancelladon of this policy, We wiD relllin not less th4¥'1 the poJtion of the advance premium as
         stated i"t the Schedule.




                                                                                                      I



VTS-121s (8-15}
                                 Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 50 of 63




                                                01ÿ345136ÿ78ÿ799 486ÿ547 4ÿ97
                                                         
                                                                                              ÿ !"#ÿ$%% ÿ&'(%#
%)'*ÿ$%% ÿ$%"(*                                                               +,-ÿ./ÿ01%2ÿ"ÿ,3--
    4556ÿ07#ÿ8'*ÿ"ÿ,-3
       %ÿ=>'2ÿ&0ÿ4+,63                                                                          9/!:'(ÿ&"#2ÿ9;ÿ<5,-+
Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 51 of 63




      EXHIBIT "B"
                          Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 52 of 63
El Paso County- 16Bth District Court                                                                Filed 7/8/2019 5:06PM
                                                                                                          Norma Favela Barceleau
                                                                                                                      District Clerk
                                                                                                                   El Paso County
                                                                                                                    2019DCV2558
                                                  CAUSE NO. ___________________

             VANESSA REYES, Individually and as                                §     IN THE    DISTRICT COURT
             Next Friend ofX.R. and S.R., minor                                §
             children, and as Representative of the                            §
             Estate of Hector Reyes-Acosta                                     §
                   Plaintiffs.                                                 §
                                                                               §
             v.                                                            .§        OF
                                                                               §
             JORDAN MARTINEZ d/b/a                                             §
             JIT TRANSPORTATION                                                §
                  Defendant.                                                   §     EL PASO COUNTY, TEXAS


                                  PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND


             TO THE HONORABLE JUDGE OF SAID COURT:

                        COME NOW, Vanessa Reyes, Individually and as next friend of X.R. and S.R., minor

              children, and as Representative of the Estate of Hector Reyes-Acosta, Plaintiffs, complaining of

              Jordan Martinez d/b/a JIT Transportation, Defendant, and would respectfully show the Court as

              follows:

                                                                     I. DISCOVERY

              1.01      Pursuant to Rule 190.1 of the Texas Rules of Civil Procedure, Plaintiffs intend to conduct

              discovery in this case under level3 (Rule 190.4 Texas Rules of Civil Procedure).

                                                                       II. PARTIES

              2.01      Plaintiff Vanessa Reyes is an individual and resident of the state of Texas. She is the wife

              of Hector Reyes-Acosta, and mother of X.R. and S.R., the biological children of Hector Reyes-

              Acosta. Pursuant to TEX. Crv. PRAC. REM. CoDE § 30.014, the last three digits of her SSN are 198.

              2.02      Up'?n information and belief, Defendant Jordan Martinez d/b/a JIT Transportation (JIT) is

              an individual whose principal place of business is located at 4945 Ruben Solo Dr., El Paso, Tx,



              ~ ·anessa ReJ'es v. Jordan ,wartine:: dlh/a JIT Transportation                               Page I of7
              Plaintiffs' Original Petition and Jury Demand
             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 53 of 63




79938. Defendant JIT may be served with process at the foregoing address or wherever he may

be found.

                                        lll. VENUE AND JURISDICTION

3.0 I     Venue is proper in El Paso County, Texas, pursuant to TEX. C!V. PRAC. REM. CODE

§ 15.002(a)(2) because it is the county of Defendant Jordan Martinez's and JIT's principal place of

business at the time the cause of actitn accrued.

3.02      The amount of the Plaintiffs' damages is substantial and well in excess ofthejurisdictional

minimums of this Court. Many elements of damage cannot be determined with mathematical

precision. Furthermore, the determination of many of these elements of damage is peculiarly

within the province of the jury. Plaintiffs do not at this time seek any certain amount of damages

for any particular element of damage but would instead rely upon the collective wisdom of the

jury to determine an amount that would fairly and reasonably compensate Plaintiffs. However, in

order to comply with the pleading requirements of TEX. R. CiV. P. 47(c)(5), Plaintiffs plead that
                                   •
she seeks monetary relief over $1,000,000. Plaintiffs also seek judgment for all other relief to

which Plaintiffs are entitled. Plaintiffs reserve the right to file an amended pleading on this issue

should subsequent evidence show this figure to be either too high or too low.

                                                         IV. FACTS

4.01      On or about June 17. 2019, Hector Reyes-Acosta was driving eastbound from El Paso,

Texas towards Laredo, Texas on U.S. 90. At the same time, Cayetano Chavarria was driving an

18-wheeler owned by Defendant JIT and hauling a trailer believed to be owned by Werner

Enterprises, heading westbound on U.S. 90. As Mr. Reyes-Acosta was driving along U.S. 90, Mr.

Chavarria's truck and trailer drifted out of his lane and into oncoming traffic and collided head-on




J·anessa Re_l··es v. Jordan Martinez dih/a JIT Transportation                               Page 2 of7
Plaintiffs· Original Petition and Jury Oemand
             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 54 of 63




with Mr. Reyes-Acosta. As a result of the collision both tractors caught fire, burning both Mr.

Reyes-Acosta and Mr. Chavarria, which led to their deaths.

4.02     Upon information and belief, Mr. Chavarria was acting in the course and scope of his

employment for Defendant JIT and/or others at the time of the collision.

4.03     Defendant's negligence proximately caused the crash. the death of Mr. Reyes-Acosta, and

the resulting damages sustained by"l'laintiffs.

                                             V. CAUSES OF ACTION

Negligence

5.0 I    Mr. Chavarria failed to operate the motor vehicle in a reasonably prudent manner as a

driver under the same or similar circumstances would have done. Mr. Chavarria's actions were the

proximate cause of the collision and he was negligent in many respects including, but not limited

to, the following:

                   a.        In operating a vehicle in a careless manner;

                   b.        In failing to maintain his commercial vehicle under control;

                   c.        In failing to use due care in operating a commercial vehicle;

                   d.        In failing to maintain his lane;

                   e.        In failing to drive on the right half of the roadway; and,

                   f.        In failing to take proper evasive action to avoid a collision.

Negligence Per Se

5.02     At the time of the aforesaid improper driving there were in force and effect Texas Statutes

that were violated by Mr. Chavarria. including:

                   a. Texas Transportation Code§ 545.051 --failing to drive on the right half of the
                      roadway; and.

                   b. Texas Transportation Code§ 545.060 --failing to maintain his lane.


t Gnessa Reyes v. Jordan Martinez d/bia JIT Transportation                                    Page 3 of7
PlaintiffS" Original Petition and Jury Demand
              Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 55 of 63




5.03      Defendant"s breach of the duties imposed by the statutes is negligence per se and

proximately caused the injuries and damages to the Plaintiffs specified herein. These statutes are

designed to protect the class of persons to which Plaintiffs belong, and from the type of injuries

and damages suffered by Plaintiffs. Mr. Chavarria's violation of these statutes lacked legal excuse.

Respondeat Superior

5.04      Vicarious liability for Plaintiffs' injuries and damages attaches to Defendant JIT, and

possibly others. through respondeat superior in the following respects:

                    a. Driver Chavarria was an employee of Defendant JIT, and possibly others, at
                       the time of the incident;

                    b. Driver Chavarria was working in the course and scope of his employment at
                       the time of the incident;

                    c. Driver Chavarria was acting in furtherance of Defendant JIT's, and possibly
                       others, business at the time of the incident;

                    d. Driver Chavarria was working for the accomplishment of the object for which
                       he was hired: and
                                                  .
                    e. Driver Chavarria's negligence is a proximate cause of Plaintiff's injuries and
                       damages.

Negligent Entrustment, Hiring, Training, Supervision, and Retention

5.05      The conduct of Defendant J lT constitutes negligence in many respects including but not

limited to the following:

                    a.      Defendant JIT failed to safely entrust its trucks to competent drivers;

                    b.      Defendant J!T failed to hire, supervise, and train competent drivers;

                    c.      Defendant JIT failed to retain competent drivers;

                    d.      Defendant JIT failed to fire incompetent or dangerous drivers; and

                    f.   Each foregoing breach, singularly or in combination with other acts or
                         omissions proximately caused Plaintiff's injuries and damages.



r"anessa Re_-ves v. Jordan .Martinez d/b/a JJT Transportation                                       Page 4 of7
Plaintiffs' Original Petition and Jury Demand
              Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 56 of 63




                                                      VI. DAMAGES

Wrongful Death Damages

6.0 I    As a result ofthe occurrence made the basis of this lawsuit and the resulting death of Hector

Reyes-Acosta, Plaintiffs were caused to suffer injury. Some of said injuries are, in reasonable

probability, permanent in nature and include mental anguish in the past, and will, in reasonable

probability, continue to suffer the· ;arne in the future. As a result of the injuries and damages

described herein, Plaintiffs have been injured and have sustained damages in a manner within the

jurisdictional limits of this court for which they now sue.

A.        Wrongful Death

6.02      As a direct and proximate result of the incident in question, Hector Reyes-Acosta was

killed. Vanessa Reyes brings this action pursuant to §71.001, et seq., of the Texas Civil Practices

and Remedies Code, commonly referred to as the "Wrongful Death Act" on her own behalf and

on behalf of her children, X.R and S.R. Vanessa Reyes, X.R., and S.R. have suffered an
                                                 •
immeasurable loss by virtue of the economic and non-economic damages associated with the death

of their husband and father, Hector Reyes-Acosta, and the resulting destruction of the husband-

wife and parent-child relationship, including the loss of the positive benefits flowing from the

love, comfort, companionship. and society from Hector Reyes-Acosta, Deceased.


6.03      As a direct and proximate result of the conduct of Defendant, as described above, Vanessa

Reyes, X.R., and S.R. have, each individually, suffered damages for the wrongful death of their

husband and father as follows:

         a.         Pecuniary loss sustained in the past and which will reasonably be sustained in the
                    future:




f Gnessa Reyes v. Jordan lvfartinez dlb/a .!IT Transportation                                 Page 5 of7
PlaintitlS" Original Petition and Jury Demand
          ~---~---~




           Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 57 of 63




         b.        Loss of consortium and society to Vanessa Reyes and loss of companionship and
                   society to X.R. and S.R. sustained in the past and which will reasonably be
                   sustained in the future;
         c.        Mental anguish sustained in the past and which will reasonably be sustained in the
                   future; and
         d.        Loss of care & support.
B.       Survival Damages
6.04     Plaintiff as the represellt<!tives of the Estate of Hector Reyes-Acosta brings this action

pursuant to Section 71.021 of the Texas Civil Practice and Remedies Code, commonly referred to

as the "Survival Statute." Plaintiff would show that Hector Reyes-Acosta was not killed instantly

in the incident in question. The following damages survived to his estate, for which Plaintiff sue:


         a.         Physical pain and mental anguish; and


          b.       Funeral and burial expenses.


                                                      VII. PRAYER

          WHEREFORE,            PREMISE~        CONSIDERED, Plaintiffs respectfully request the Defendant

be cited to appear and answer and that upon final trial by jury, Plaintiffs recover against Defendant

the following:

                    I.        Compensatory damages as set forth above;

                   2.         Pre-judgment and post-judgment interest as allowed by law;

                    3.        Costs of court; and

                   4.        Such other, further and different relief to which Plaintiffs may show
                             themselves justly entitled.




1-·anessa Reyes v. Jordan Afartine::d,b/a JJT Transportation                                     Page 6 of7
Plaintiffs· Original Petition and Jury Demand
               Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 58 of 63




                                                                        Respectfully submitted,

                                                                        GLASHEEN, VALLES            & [NO ERMAN, LLP
                                                                        P.O. Box 1976 (79408-1976)
                                                                        1302 Texas Avenue
                                                                        Lubbock, Texas 7940 I
                                                                        (806) 776-1332 - Telephone
                                                                        (806) 329-0595 - Facsimile
                                                                        e tile. jmed ina(il~·Q:vi law .com

                                                                        Is/ Jason Medina
                                                                        Jason Medina
                                                                        State Bar No. 24046417

                                                                        ATTORNEYS FOR PLAINTIFFS




                                                       JURY DEMAND

        Plaintiffs hereby respectfully demand a trial by jury in this cause and herewith pay the
required fee.


                                                                  Is/ Jason Medina
                                                                  Jason Medina




l'anessa Re.ves v. Jordan Alartine::: d·'hia JIT Transportation                                                 Page 7 of7
Plaintiffs· Original Petition and Jur:· Demand
               Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 59 of 63




                                    CAUSE NO. _ _ _ _ _ _ _ _ __

VANESSA REYES, Individually and as                                §           IN THE         DISTRICT COURT
Next Friend ofX.R. and S.R., minor                                §
children, and as Representative of the                            §
Estate of Hector Reyes-Acosta                                     §
      Plaintiffs.                                                 §
                                                                  §
v.                                                                §~          OF
                                                                  §
JORDAN MARTINEZ d/b/a
                                                 .   ~
                                                                  §
JIT TRANSPORTATION                                                §
     Defendant.                                                   §           EL PASO COUNTY, TEXAS


                                           PLAINTIFFS' JURY REQl:EST


          Upon payment of the required jury fee and upon filing this written request for jury trial,

as required by El Paso Local Rule 3.05, request is herein made that the case be placed on the

courf s jury docket.

          Plaintiffs herewith pay the required jury fee .
                                                     •
                                                                       Respectfully submitted,

                                                                       GLASHEEN, VALLES & [NO ERMAN, LLP
                                                                       P.O. Box 1976 (79408-1976)
                                                                       1302 Texas Avenue
                                                                       Lubbock, Texas 7940 I
                                                                       (806) 776-1332 - Telephone
                                                                       (806) 329-0595- Facsimile
                                                                       .:fi Ic. jmcdina'a'gvi law .com

                                                                       Is! Jason Medina
                                                                       Jason Medina
                                                                       State Bar No. 24046417

                                                                       ATTORNEYS FOR PLAINTIFFS




~ (messa Re~ves v. Jordan }vfartine:: d·b/a .1/T Transportation                                  Page I of l
Plaintiffs· Jury Request
Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 60 of 63




      EXHIBIT "C"
                             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 61 of 63


                                                       First Notice of Loss
                                                                                                                                               06/19/2019

AGENCY:

                                     Telephone: (619) 863-5111        COMPANY:                                          CLAIM NUMBER:

 Licona Insurance Group                                               Trisura Specialty Insurance Company
 369 Shadow Mountain Drive                                            210 Park Avenue, Suite 1400                                C01-2-190713

 El Paso TX, 79912                                                    Oklahoma City, OK 73102

EMAIL:                                                                POLICY NUMBER:           POLICY TYPE:          REPORTED ON:            CAT#:
         dlicona@liconainsurance.com                                   TTT-44-2-180176                 AL                 06/18/2019

CODE:                                SUBCODE:                         EFFECTIVE DATE:          EXPIRATION DATE:      DATE/TIME OF ACCIDENT:          PREVIOUSLY
              44                                  LI                                                                                                 REPORTED:

AGENCY CUSTOMER                                                             09/04/2018             09/04/2019             06/17/2019 23:00               No
ID:


INSURED:                                                                          CONTACT:

NAME AND ADDRESS:                            SSN/FEIN:                            NAME AND ADDRESS:

 JORDAN MARTINEZ                                                                   Jordan Martinez
 4945 RUBEN SOTO DR
 EL PASO TX, 79938

PHONE (a/c, No, Ext):                                                             PHONE (a/c, No, Ext):
                           (915) 667- 1006                                                                      915-269-7183

CELLPHONE (a/c, No):                                                              CELLPHONE (a/c, No):


EMAIL ADDRESS:                                                                    EMAIL ADDRESS:
                            jittransportation@yahoo.com                                                         jittransportation@yahoo.com


LOSS:

LOCATION OF ACCIDENT:                                                                           AUTHORITY                           VIOLATIONS/CITATIONS:
                                                                                                CONTACTED:
                                                                                                                    YES
(include city and state)
                                                                                                REPORT #:
                                          I-90 Terrel County, Texas                                           Unknown

DESCRIPTION OF ACCIDENT:
(use separate sheet, if necessary)

Reported by insured
We have 2 fatalities due to 2 semi-trucks collided head on. Both trucks were for the same insured. No more details on how the accident happened.
The only thing they found from the crash was IV's door with unit number on it
Driver was added since policy inception
Vehicle was added by endorsement effective on 10-16-2018
Policy has auto liability and general liability coverage



POLICY

BODILY INJURY:       BODILY INJURY:       PROPERTY          SINGLE LIMIT:         MEDICAL PAYMENT:     OTC DEDUCTIBLE:    OTHER COVERAGE & DEDUCTIBLE:
(per person)         (per accident)       DAMAGE:

                                                             $1,000,000 CSL


LOSS PAYEE:                                                                                            COLLITION DED:




CARRIERS:                                                                         LIMITS:




TEXCAZ F001 Rev. 1                                                                       1/3                                 © TEXCAZ 2018. All rights reserved.
                             Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 62 of 63


INSURED VEHICLE:

VEH #:              YEAR:                 MAKE:                             BODY TYPE:                         PLATE NUMBER:               STATE:
                                                           KENWORTH
         13                  2019
                                          MODEL:                             VIN #:
                                                            Tractor                   1XKYD49X7KJ259116

OWNER'S NAME        JORDAN MARTINEZ                                                                            PHONE (a/c, No, Ext):
& ADDRESS:
                    4945 RUBEN SOTO DR EL PASO TX, 79938
                                                                                                               CELLPHONE (a/c,
                                                                                                               No):

DRIVER'S NAME                                                                                                  PHONE (a/c, No, Ext):
& ADDRESS:
                       REYES, HECTOR
                                                                                                               CELLPHONE (a/c, No):


RELATION TO INSURED:                    DOB:                                DRIVER'S LICENSE NUMBER:           STATE OF ISSUE:

         Employee                                     07/08/1993                         CHIH226053

DESCRIBE DAMAGE:                                                                                               ESTIMATED AMOUNT:


                                                                                                                                       0



PROPERTY DAMAGED:

VEHICLE Y/N:                DESCRIBE               YEAR:                    MODEL:                             COMPANY OR                  POLICY #:
                            PROPERTY:                                                                          AGENCY NAME:

1XKYD49X3GJ485189                                  MAKE:                    PLATE:


OWNER'S NAME        JORDAN MARTINEZ                                                                            PHONE (a/c, No, Ext):
& ADDRESS:
                    4945 RUBEN SOTO DR EL PASO TX, 79938
                                                                                                               CELLPHONE (a/c,
                                                                                                               No):

OTHER DRIVER'S                                                                                                 PHONE (a/c, No, Ext):
NAME & ADDRESS:        Cayetano, Chavarria
                                                                                                               CELLPHONE (a/c, No):


DESCRIBE DAMAGE:                                                                                               ESTIMATED AMOUNT:


                                                                                                                                       0



INJURED:

                         NAME & ADDRESS                               PHONE (a/c, No.)         PED     INS   OTH      AGE         EXTENT OF INJURY
                                                                                                       VEH   VEH




TEXCAZ F001 Rev. 1                                                                2/3                              © TEXCAZ 2018. All rights reserved.
                          Case 3:20-cv-00034 Document 1 Filed 02/06/20 Page 63 of 63
WITNESS OR PASSENGER:
                       NAME & ADDRESS                                     PHONE (a/c, No.)        INS      OTH                  OTHER (specify)
                                                                                                  VEH      VEH




REPORTED BY                                                                      REPORTED TO



SIGNATURE OF INSURED                                  DATE (mm/dd/yyyy)          SIGNATURE OF PRODUCER                                 DATE (mm/dd/yyyy)




REMARKS:




                                                                   Applicable in ARIZONA

                For your protection, Arizona law requires the following statement to appear on this form. Any person who knowingly presents a
                                    false or fraudulent claim for payment of a loss is subject to criminal and civil penalties.

                                                                 Applicable in CALIFORNIA

                For your protection, California law requires the following to appear on this form: Any person who knowingly presents a false or
                    fraudulent claim for payment of a loss is guilty of a crime and may be subject to fines and confinement in state prison.


                                  Applicable in Arkansas, Delaware, District of Columbia, Kentucky, Louisiana, Maine,
                                   Michigan, New Jersey, New Mexico, North Dakota, Pennsylvania, South Dakota,
                                               Tennessee, Texas, Virginia, Washington and West Virginia

                  Any person who knowingly and with intent to defraud any insurance company or another person, files a statement of claim
               containing any materially false information, or conceals for the purpose of misleading, information concerning any fact, material
                 thereto, commits a fraudulent insurance act, which is a crime, subject to criminal prosecution and civil penalties. In DC, LA,
                                                  ME, TN, VA and WA, insurance benefits may also be denied.




TEXCAZ F001 Rev. 1                                                                    3/3                               © TEXCAZ 2018. All rights reserved.
